Citation Nr: 1043713	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-13 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to service connection for residuals of a right 
rotator cuff tear. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) with 
the Utah Army National Guard from August 22, 1963 to February 21, 
1964. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  By that rating action, the RO denied service connection 
for a right rotator cuff injury.  In July 2009, the Board denied 
the claim.  The July 2009 Board denial of service connection for 
the claim on appeal was vacated and remanded by a Court Order in 
September 2010 based on a Joint Motion To Remand (Joint Motion).

The appeal is REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the Appellant if further 
action is required.


REMAND

The Board's present remand is in response to the September 2010 
Joint Motion and Order, which held that VA failed to satisfy the 
duty to assist because it did not obtain the Appellant's complete 
service treatment records (STRs) in accordance with 38 U.S.C.A. 
§ 510A (West 2002) and its implementing regulation, 38 C.F.R. 
§ 3.159(c)(2010).  ((See September 2010 Joint Motion page (pg.) 
1)).  

The Board also finds that depending upon results of the 
currently-directed development, additional medical inquiry may be 
necessary prior to further appellate consideration of the claim.  

The Appellant argues that his pre-existing right shoulder 
condition was aggravated by the rigors of basic training and 
Airborne School.  In support of this contention that his right 
shoulder condition had pre-existed his acceptance into the Utah 
Army National Guard in 1963, he submitted two photographs, dated 
in July 1961, which depict the Appellant in a cast from the 
approximately the wrist to the shoulder two years prior to 
ACDUTRA.  

Although the RO/AMC adjudicators and any examining physicians 
must review the claims folder, the Board notes the following 
chronology of record:

July 1961:			Dated photographs showing the Appellant in 
a cast from 
				Approximately the right wrist to and 
including the right 
				shoulder;

July 29, 1963:	Appellant completes pre-enlistment physical 
examination; no reports of symptoms, 
diagnoses; or other findings relative to 
the right arm and shoulder, including 
normal findings relative to upper 
extremities; 

	Appellant denies then having, or ever 
having had, "painful or 'trick' shoulder; 
and "any other illness or injury other than 
those already noted;

August 22, 1963:		Appellant enters active duty;

October 10, 1963:	Service department chronological record of 
medical care indicates Appellant had an 
upper respiratory infection 
	and fever and "old arm injury;"

January 8, 1964:	Appellant completes pre-separation physical 
examination; no reports of symptoms, 
diagnoses; or other findings relative to 
the right arm and shoulder, including 
normal findings relative to upper 
extremities; 

	Appellant denies then having, or ever 
having had, "painful or 'trick' shoulder; 
and "any other illness or injury other than 
those already noted;"


February 21, 1964:	Appellant is discharged from active duty; 
returns to Utah National Guard; assigned as 
Medical Corpsman;

January 10, 1968:  		Appellant is discharged from Utah 
National Guard, by
				Reason of "physical disqualification."  

January 4, 1972:		While a member of civilian work force 
at Hill Air Force
				Base, Utah, Appellant is recommended for 
reassignment 				to position involving desk-type 
work; recommendation
				indicates that "[i]nitially, sustained 
fracture of the right
arm, just below the shoulder.  Since that 
time, this individual has had recurrent 
dislocation of right shoulder.  Restricted 
from performing arduous work, 
esp(cially) lifting, carrying and above 
shoulder work.

There is presently no evidence reflecting any specific treatment, 
complaints or symptoms of the Appellant's right arm symptoms from 
the time the Appellant was discharged from active duty on 
February 21, 1964 to the time he was discharged from service as a 
member of the Utah National Guard - with probable interim periods 
of both active duty and active duty for training, on January 10, 
1968.  

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service. Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness. 38 
U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-2003.  A pre-existing 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service. The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See Wagner v. Principi, 370 
F. 3d 1089 (Fed. Cir. 2004); Cotant v. Principi, 17 Vet. App. 116 
(2003).

A VA medical opinion may be necessary to determine the etiology 
of any currently present right shoulder disorder, to include 
whether any pre-existing right shoulder disorder was aggravated 
by the Appellant's period of ACDUTRA.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will 
provide a medical examination or obtain a medical opinion based 
upon a review of the evidence of record if VA determines it is 
necessary to decide the claim).

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  The RO/AMC will attempt to secure the 
following records, from the following named 
facilities/records depositories, and any 
other appropriate facilities/records 
depositories:

a. Obtain any and all military service 
treatment/medical records pertaining 
to the Appellant on file from Fort 
Douglas, Utah;

b. Obtain any and all military service 
personnel records (to include dates of 
periods of active duty, active duty 
for training, and inactive duty 
training) on file pertaining to the 
Appellant from Fort Douglas, Utah; the 
Utah Adjutant's General's Office, and 
any other appropriate U.S. Government 
or Utah State Government records 
depositories;

c. Obtain any and all military service 
treatment/medical records pertaining 
to the Appellant from Hill Air Force 
Base, Utah, reflecting any medical 
treatment, periodic or routine 
physical examinations while the 
Appellant was a member of Headquarters 
and Headquarters Battery, 1st 
Battalion, 222nd Artillery;

d. Obtain any and all civilian service 
medical records and civilian personnel 
assignment records, pertaining to the 
Appellant from Hill Air Force Base, 
Utah, for the period from February 
1964 to present.  

In requesting the above-cited record, the 
RO must follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities.  
All records/responses received should be 
associated with the claims folder.  If any 
records sought are not obtained, the RO 
must notify the Appellant and his 
representative of the records that were not 
obtained and of the efforts that were taken 
to obtain them, and described further 
action to be taken. 

2.  If appropriate under the law, the 
RO/AMC will schedule the Appellant for a VA 
orthopedic examination.  If undertaken, 
both the RO/AMC's attention is called to 
the provisions of law regarding the 
presumptions of soundness and aggravation 
of pre-existing disorders as outlined 
above.  


3.  After completion of the above and any 
additional development of the evidence that 
the RO/AMC may deem necessary, the RO/AMC 
should review the record and readjudicate 
the claim for service connection for 
residuals of a right rotator cuff tear on 
appeal in light of any additional evidence 
added to the record assembled for appellate 
review. 

If any benefit sought on appeal remains 
denied, the Appellant and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The purpose of this remand is to assist the Appellant in the 
substantive development of his claim for service connection for 
residuals of a right rotator cuff tear.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of the remanded issue.  The Appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Appellant until further notice. The 
Board, however, takes this opportunity to advise the Appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim. His 
cooperation in VA's efforts to develop his service connection 
claim, including reporting for any scheduled VA orthopedic 
examination, is both critical and appreciated. The Appellant is 
also advised that failure to report for examinations may result 
in the Board evaluating his service connection claim on the 
evidence of record.  38 C.F.R. § 3.655 (2010).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


